DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lehee et al. (US 20190389722 A1, hereinafter Lehee).
As to claim 1, Lehee teaches a micromechanical sensor system (abstract), comprising: 
[AltContent: arrow][AltContent: textbox (M2)][AltContent: textbox (M1)][AltContent: arrow][AltContent: rect][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (S2)][AltContent: rect][AltContent: connector][AltContent: textbox (S1)][AltContent: arrow][AltContent: rect][AltContent: connector]
    PNG
    media_image1.png
    694
    923
    media_image1.png
    Greyscale

[AltContent: textbox (MEP2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (MEP1)]

a substrate (S1 or S2 in fig. 11 above) having a main extension plane (MEP1 or MEP2 in fig. 11 above); and 
[AltContent: textbox (Fig.12)][AltContent: arrow][AltContent: textbox (SS4)][AltContent: textbox (SS3)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SS2)][AltContent: arrow][AltContent: textbox (SS1)]
    PNG
    media_image2.png
    628
    620
    media_image2.png
    Greyscale

a first mass M1 (fig. 11 above) and a second mass M2 (fig. 11 above), the first and second masses each being configured to be at least partially movable in a vertical direction (the whole system can be turned 90 degrees and moved in the vertical direction), perpendicular to the main extension plane of the substrate, the first mass including a stop structure 20’ which includes two stop springs SS1-SS2 (fig. 12 above), wherein each of the two stop springs of the stop structure has an overlap with the second mass M2 in the vertical direction (again, the whole system can be reoriented such that the overlap is vertical),
wherein the second mass M2 includes a further stop structure 21’ which includes two further stop springs SS3-SS4 (fig. 12 above), wherein each of the two further stop springs of the further stop structure has a further overlap with the first mass M1 in the vertical direction,
wherein the first mass M1 is configured to come in mechanical contact with an
overlapping section (i.e. left facing portion of element 21’ in fig. 11) of the further stop structure 21’ in the vertical direction (the whole system can be turned 90 degrees such that the contact is in the vertical direction), and the second mass M2 is configured to come in mechanical contact with an overlapping section (i.e. right facing portion of element 20’ in fig. 11) of the stop structure 20’ in the vertical direction (the whole system can be turned 90 degrees such that the contact is in the vertical direction).

As to claim 3, Lehee teaches wherein the overlap of the stop structure 20’ with the second mass M2 in the vertical direction is formed in that the stop structure 20’, in the vertical direction, is at least partially situated between the second mass M2 and the substrate S1.

As to claim 5, Lehee teaches wherein the further overlap of the further stop structure 21’ with the first mass M1 in the vertical direction is formed in that the further stop structure, in the vertical direction, is at least partially situated between the first mass M1 and the substrate S2.  

As to claim 6, Lehee teaches wherein the sensor system is configured in such a way that a contact is formed between the stop structure 20’ and the second mass M2 in an overload case of the sensor system (¶53), the sensor system being configured in such a way that a contact is formed between the further stop structure 21’ and the first mass M1 in the overload case of the sensor system (¶53).  

As to claim 7, Lehee teaches wherein the stop structure is resilient and the further stop structure is resilient (¶70-71 teaches that cavities 12-13 make the respective stop springs of the stop structure and further stop structure resilient).

As to claim 8, Lehee teaches wherein the second mass M2 includes a contact element 25, the contact element being a knob 25, the contact element being situated in such a way that, in an overload case of the sensor system (see ¶53 and ¶79), a contact between the first mass M1 and the second mass M2 is established via the contact element 25 and the stop structure 20’, the first mass M1 including a further contact element 24, the further contact element being a further knob 24, the further contact element being situated in such a way that, in the overload case of the sensor system (see ¶53 and ¶79), a contact between the first mass M1 and the second mass M2 is established via the further contact element 24 and the further stop
Structure 21’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lehee in view of Kamada et al. (US 2018/0252744 A1, hereinafter Kamada).
As to claim 2, Lehee teaches wherein the micromechanical sensor system is a sensor (abstract).
Lehee does not teach that the system is an acceleration (sensor).
Kamada teaches an acceleration sensor (fig. 17; ¶87-89 teach that the device of fig. 17 is a capacitive acceleration sensor) comprising fixed capacitive elements 22-23 (Kamada’s fixed capacitive elements 22-23 are analogous to Lehee’s capacitive element 11 because ¶44 of Lehee teaches that capacitive element 11 is fixed) and a mass 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Lehee such that the system detects acceleration as taught by Kamada for the predictable benefit that the system advantageously detects acceleration if such a measurement is desired.

As to claim 9, Lehee teaches a method for using a micromechanical sensor system for measuring a measuring variable (the abstract teaches that the system is a sensor of some kind), the method comprising: 
providing the micromechanical sensor system, the micromechanical system including: 
a substrate S1 (fig. 11 above) having a main extension plane MEP1 (fig. 11 above), and a first mass M1, 101’ (fig. 11 above) and a second mass M2, 102’ (fig. 11 above), the first and second masses each being configured to be at least 102215547.126partially movable in a vertical direction, perpendicular to the main extension plane of the substrate (the whole system is capable of being turned 90 degrees and then moved vertically), the first mass including a stop structure 20’ which includes two stop springs SS1-SS2 (fig. 12 above), wherein each of the two stop springs of the stop structure has an overlap with the second mass in the vertical direction,
wherein the second mass M2, 102’ includes a further stop structure 21’ which includes two further stop springs SS3-SS4 (fig. 12 above), wherein each of the two further stop springs of the further stop structure 21’ has a further overlap with the first mass M1, 101’ in the vertical direction (the device is capable of being rotated 90 degrees such that the overlap is vertical), a contact being formed between the further stop structure 21’ and the first mass in the overload case of the sensor system (¶53) such that the first mass is configured to come in mechanical contact with an overlapping section (left facing portion of element 21’ in fig. 11) of the further stop structure 21’ in the vertical direction (the whole system can be turned 90 degrees such that the contact is in the vertical direction), and the second mass is configured to come in mechanical contact with an overlapping section (right facing portion of element 20’ in fig. 11) of the stop structure 20’ in the vertical direction (the whole system can be turned 90 degrees such that the contact is in the vertical direction).
Lehee does not explicitly teach measuring an acceleration using the micromechanical sensor system.  
Kamada teaches an acceleration sensor (fig. 17; ¶87-89 teach that the device of fig. 17 is a capacitive acceleration sensor) comprising fixed capacitive elements 22-23 (Kamada’s fixed capacitive elements 22-23 are analogous to Lehee’s capacitive element 11 because ¶44 of Lehee teaches that capacitive element 11 is fixed) and a mass 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Lehee such that the system detects acceleration as taught by Kamada for the predictable benefit that the system advantageously detects acceleration if such a measurement is desired.

As to claim 10, Lehee teaches wherein a contact is formed between the stop structure 20’ and the second mass in an overload case of the sensor system (¶53).  

As to claim 12, Lehee teaches wherein, in the overload case of the sensor system (see ¶53), the contact is formed between the stop structure 20’ and the second mass M2, 102’ before the first mass M1, 101’ comes in contact with a further structure 102’ of the sensor system, in the overload case of the sensor system (see ¶53) the contact is formed between the further stop structure 21’ and the first mass before the first mass comes in contact with a further structure (i.e. the further structure 102’) of the sensor system.
Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive. 
Applicant argues on the first page of remarks that the amendment filed 2/8/22 made the claims patentably distinct from the claims filed 11/12/21 because “Such amendment is neither identical nor patentably indistinct from the claims in the application prior to the entry of the RCE submission. In this regard, there are more structures that would have infringed the prior version of the claims than would infringe the current version of claims (the version of claims submitted with the RCE), so clearly the claims are patentably distinct.”
Applicant’s argument is not persuasive. As best understood by the Examiner, Applicant argues that the later claims were made patentably distinct from the earlier claims because the later claims were narrower. The conclusion of the Office Action mailed 3/29/22 clarifies that “All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper).” 
As explained in the advisory action mailed 4/27/22, “Where the claims of an application define the same essential characteristics of a single disclosed embodiment of an invention, restriction therebetween should never be required. This is because the claims are not directed to distinct inventions; rather they are different definitions of the same disclosed subject matter, varying in breadth or scope of definition.” See MPEP 806.03. In this case, Applicant merely varied the breadth or scope of definition by narrowing claim 1 in the amendment filed 2/8/22. Furthermore, since claim 1 filed 2/8/22 is merely narrower than claim 1 filed 11/12/21, the claims overlap in scope as claimed and would not be properly restricted as distinct products. See MPEP 806.05(j). Therefore, the amendment filed 2/8/22 did not make the claims patentably distinct from the previous claims and the finality of the Office Action is proper. 

Applicant argues on the second page of remarks that Lehee does not disclose two stop structures, two stop springs and two further stop springs each of which has an overlap.
Applicant’s argument is not persuasive. Lehee teaches two stop structures 20’, 21’, two stop springs SS1-SS2 and two further stop springs SS3-SS4 each of which has an overlap (i.e. springs SS1-SS2 overlap the second mass M2 and springs SS3-SS4 overlap the first mass M1).

Applicant argues on the second page of remarks that Lehee does not teach that the vertical direction is perpendicular to the main extension plane of the substrate. Applicant argues that when Lehee’s device is rotated 90 degrees, the vertical direction is parallel to the main extension plane.
Applicant’s argument is not persuasive.
[AltContent: textbox (Vertical direction)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    317
    712
    media_image3.png
    Greyscale

As shown above, when the device is rotated 90 degrees the vertical direction is perpendicular to the main extension plane MEP1. Applicant’s argument that the vertical direction is parallel to the main extension plane MEP1 is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853     

/JILL E CULLER/           Primary Examiner, Art Unit 2853